Mr. JUSTICE CREBS delivered the opinion of the court: Following a divorce in 1968 the mother, Billye J. Koesterer, now Billye J. Popovsky, was awarded custody of the minor son of the parties. In 1972 after hearing testimony on petitions to amend and modify the custody provisions, the trial court amended the decree to give custody to the father. The case is here on direct appeal. As is usual in this type of case, there was conflicting testimony and the trial judge was faced with a difficult decision. After an examination of the record, we find that no error of law appears, that an opinion in this case would have no precedential value, and the order modifying the decree is not against the manifest weight of the evidence. Accordingly the judgment is affirmed in accordance with Supreme Court Rule 23. 111. Rev. Stat. 1971, ch. 110A, par. 23. Affirmed. EBERSPACHER, P. J., and JONES, J., concur.